  Fill in this information to identify your case:

  Debtor 1             Yvonne DeCarlo Johnson
                       First Name              MiddeName                       Last Name

  Debtor2
  (Spouse.
         if filing)    Fi.. t   Name           Middle Name                     Last Name


  UnitedStatesBankruptcy
                       Courtforthe: Northern District of Alabama

  Casenumber
  (If known)

                                                                                                                                               DCheck    if this is an
                                                                                                                                                   amended filing



Official Form 103A,
Application                            for Individuals               to Pay the Filing Fee in Installments                                                      12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.


                      Specify Your Proposed Payment Timetable


  1. Which chapter of the Bankruptcy Code                           o Chapter 7
     are you choosing to file under?
                                                                    o Chapter 11
                                                                    o Chapter 12
                                                                    Ii1f   Chapter 13

  2. You may apply to pay the.filing fee in up to
     four Installments. Fill in the amounts you                     You propose to pay...
     propose to pay and the dates you plan to
     pay them. Be sure all dates are business
                                                                                               0   With the filing of the
     days. Then add the payments you propose
     to pay.
                                                                       3 J /} ?V
                                                                    $./{./.
                                                                           1   .... _'\
                                                                                                   petition                     05-0/ ~          tJt:7l   iJ
      You must proposeto pay the entire fee no
                                                                                               o   On or before this date........ MM I DD I YYYY
      later than 120 days after you file this
      bankruptcycase. If the court approves your                    $,-----                    On or before this date       .
      application,the court will set your final                                                                                 MM      DD IYYYY
      paymenttimetable.
                                                                    $,-----                    On or before this date      ..
                                                                                                                                MM I DD IYYYY

                                                              + $._----                        On or before this date      .
                                                                                                                                MM      DD IYYYY

                                                   Total        Is                3_10_.0_0_   .... Yourtotal mustequalthe entirefee for the chapteryoucheckedin line 1.


                  Sign Below

  By signing here, you state that you are unable to pay the full filing fee at once, that you want to pay the fee in Installments, and that you
  understand that:

  •      You must pay your entire filing fee before you make any more paymentsor transfer any more property to an attorney, bankruptcypetition
         preparer,or anyone else for services in connectionwith your bankruptcycase.
  •      You must pay the entire fee no later than 120 days after you first file for bankruptcy,unless the court later extends your deadline.Your
         debts will not be discharged until your entire fee is paid.
           ou do not make any payment when it is due, your bankruptcycase may be dismissed,and your rights in other bankruptcyproceedings
         may be aft   d.

                                                       x
                                                             ~--~~--------
                                                             Signatureof Debtor2

      Date                                                   Date
                                                                       MM I DD IYYYY
                                                                                                                  Date     t»-~~
                                                                                                                               -dOeflO
                                                                                                                         MM I DD IYYYY


Official Form 103A                                           Application for Individuals to Pay the Filing Fee in Installments
      Case 20-01344-DSC13                          Doc 3         Filed 04/03/20 Entered 04/03/20 16:39:00                                    Desc Main
                                                                Document     Page 1 of 1
